Citation Nr: 1401428	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-38 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) arising from a November 2008 rating decision of the Chicago, Illinois, VARO.  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

As will be discussed below, the Veteran's claim was originally developed and adjudicated as a claim of service connection for PTSD.  Because the record suggests there may be additional psychiatric diagnoses, and in light of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The claim of service connection for PTSD is premised on an allegation that such diagnosis has resulted from an assault of the Veteran while he was in the stockade during service.  This allegation raises a preliminary threshold question as to whether the alleged event took place in "line of duty," as otherwise service connection would not be warranted.  The record does show that the Veteran was incarcerated in the stockade while in service.  He alleges that his incarceration was for "mental retardation"; documents in his service personnel record appear to suggest otherwise.  

As line-of-duty is a threshold question (that may be dispositive in this matter), the Board must ensure that due process considerations are met with respect to that factor before it may otherwise address the service connection for psychiatric disability claim on the merits. The Board notes that line of duty/misconduct determinations are appealable issues.  Remand is required for the RO to address this issue in the first instance. 

In addition, while this claim was initially developed solely as one of service connection for PTSD, at a pretrial conference it was called to the attention of the undersigned that the Veteran has received other psychiatric diagnoses upon which a grant of service connection may be premised.  Consequently, under Clemons, development regarding the etiology of any other psychiatric diagnoses is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for all further development necessary and then make a formal Line of Duty/Misconduct determination regarding the Veteran's confinement in the stockade; advise him of the determination; and, if it is not favorable, advise him and his representative of his appellate rights as to the determination.  If he appeals an unfavorable determination, the RO should issue a statement of the case (SOC) in the matter and, if he timely perfects an appeal, forward the matter to the Board for appellate consideration of this threshold matter.

2.  The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for any psychiatric disability.  He should also be asked to provide all releases necessary for VA to secure all private records of such treatment and evaluation from sources identified by the Veteran.  The RO should secure for the record copies of the complete clinical records of all evaluations and treatment from the sources identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the RO's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

The RO should also obtain any/all additional records of VA psychiatric evaluations/treatment (records of which are not already in the record).  
 
3.  After the above sought above is completed, the RO should review the record to see if further development is needed to determine the nature and likely etiology of the Veteran's psychiatric disability.  If the record suggests psychiatric diagnoses other than PTSD based on confinement during a period and he is found to have been in line of duty then, the RO should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has any psychiatric disability that is related to his active service or to any incident therein.  

The examiner must be advised of the RO's Line of Duty/Misconduct decision.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examination and report thereof must be in accordance with DSM-IV.  Based on review of the record, and examination, and interview of the Veteran, the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each acquired psychiatric disability found.

(b)  Please identify the likely etiology for each psychiatric disability diagnosed; specifically, is it at least as likely as not (a 50% or greater probability) that such is related to the Veteran's service (to exclude service found by the RO to not be in "line of duty".)  For any psychiatric disability that is determined to not be related to service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4.  The RO should then review the record and readjudicate the claim, to encompass all psychiatric diagnoses (in accordance with Clemons).  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999) .This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

